Jenkins, J.
“Where parties are engaged in illegal transactions, whether malum prohibitum or malum in se. the courts of this State will not interpose to grant any relief. In such cases the rule is, for the court to leave the parties where it finds them, no matter whether the illegality of the contract appears from the plaintiff’s ease, or is set up by way of defense.” Bugg v. Towner, 41 Ga. 315; Howell v. Fountain, 3 Ga. 176 (46 Am. D. 415); Puckett v. Roquemore, 55 Ga. 235; Garrison v. Burns, 98 Ga. 762 (26 S. E. 471); Martin v. Bartow Iron Works, 35 Ga. 320 (Fed. Cas. No. 9157); City of Dawson v. Waterworks co., 106 Ga. 696 (32 S. E. 907); Postelle v. Rivers, 112 Ga. 850 (38 S. E. 109); Sessions v. Payne, 113 Ga. 955 (39 S. E. 325); Harris v. Barfield Music House, 18 Ga. App. 444 (89 S. E. 592); Barfield Music House v. Harris, 20 Ga. App. 42 (92 S. E. 402); Jones v. Crawford, 21 Ga. App. 29 (93 S. E. 515). «The allegations made by the plaintiff’s petition bring this suit clearly within the rule above stated; and there was no error in sustaining the demurrer.

Judgment affirmed.


Wade, G. J., and Luke, J., concur.

. The defendant demurred, on the ground that no cause of action was set out in the petition, because: “ (a) It appears that the defendant [plaintiff?] was endeavoring to secure in a fraudulent manner private information in reference to the standing of other contestants, which information was not to be furnished to said contestants, and to obtain in this manner an unfair advantage over such other contestants. (&) The allegations of. the petition are to the effect that petitioner, by wrongful and fraudulent conduct, endeavored to defraud all other contestants and this defendant, and the alleged secret agreement was illegal, fraudulent, and in contravention of public policy, and therefore void.” The judge of the city court held.that the suit was “based on a fraudulent contract in which both parties participated,” and sustained the demurrer and dismissed the petition.
Hugh Rowell, Brewster, Rowell & Reyman, for plaintiff,
cited: Goodhart v. Mission Publishing Co., 18 Cal. App. 394 (123 Pac. 210); 6 Ruling Case Law, 710, 712; Smith v. DuBose, 78 Ga. 413; Phenix Ins. Co. v. Clay, 101 Ga. 331; Mut. L. Iris. Co. v. Durden, 9 Ga. App. 797'(3), 800; Equitable Loan Co. v. Waring, 117 Ga. 599 (1), and cases cited in the decision in this ease.
McDuffie & Richardson, for defendant,
cited:' Bugg v. Towner, 41 Ga. 315 (1); Puclcett v. Roquemore, 55 Ga. 235; Rowell v. Fountain, 3 Ga. 176; Garrison v. Burns, 98 Ga. 762, 764-5;- Postell y. Rivers, 112 Ga. 850; Penal Code (1910), § 719; 9 Cyc. 468; 1 Paige on Contracts, § 402; Crosby y. DeGrdffenreid, 19 Ga. 290; Reineman v. NeWman, 55 Ga. 262; Bagwell v. Johnson, 116 Ga. 464; Sewell y. Norris, 128 Ga. 824, 827; Watkins y. Nugen, 118 Ga; 372-3; Jerome v. Bigelow,- 66 111. 452 (16 Am. R. ¿97); Bloss v. Bloomer, 23 Barb. 604; Máteme v. Horwitz, 50 N. Y. Sup. Ct. 41, aff’d in 101 N. Y. 469; 6 Ruling Case Law, 712, sec. 120. Goodharty. Mission Publishing Co., supra, distinguished.